COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                  §
 MARIBEL TALAMANTES,                                              No. 08-10-00131-CV
                                                  §
                         Appellant,                                    Appeal from
                                                  §
 v.                                                                388th District Court
                                                  §
 RENE ACOSTA,                                                   of El Paso County, Texas
                                                  §
                         Appellee.                                (TC # 2009CM8200)
                                                  §


                                  MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed. Because Appellant has not filed a brief or a motion for extension of time, we dismiss the

appeal for want of prosecution.

       On October 7, 2010, the clerk of this Court notified Appellant that her brief was past due and

that if she failed to file a motion for extension of time, it would appear to the Court that she no

longer wishes to pursue the appeal. The clerk advised Appellant that the Court intended to dismiss

the appeal unless any party could show grounds for continuing it by October 17, 2010. To this date,

no one has responded to the clerk’s notice.

       This Court has the authority to dismiss an appeal for want of prosecution when the appellant

has failed to file her brief in the time prescribed and gives no reasonable explanation for the failure

to do so. TEX .R.APP .P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex.App.--

San Antonio 1998, no pet.). Accordingly, we dismiss the appeal for want of prosecution.


November 30, 2010
                                              ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.